﻿It gives me pleasure, Mr. President, to associate myself with the warm congratulations offered to you from this rostrum. They are a tribute to your country and to yourself, as well as to a continent which is playing such a prominent role in the United Nations. I hope and trust that, under your leadership and guidance, the deliberations of this session of the General Assembly will be constructive, positive and responsive to the grave problems that face us.
101.	It is gratifying to observe the family of nations grow from year to year, reinforced with new partners in our common endeavours. The United Nations will either stand or fall on the principle of universality. The only attitude we should disavow is the promotion of narrow, selfish interests which run counter to our common international efforts.
102.	Every session of the General Assembly must set out in a spirit of hope that, despite the disappointments of the past, we can and should renew our efforts and work for a better world. Forty years ago, the founders of the United Nations looked back on a tragic past and undertook to forge instruments that would ensure a better future for humanity. So do we, in accordance with ancient Jewish tradition, look back year after year upon the disappointments of the past with firm belief in a better future, buoyed by an unflagging hope in the triumph of that human spirit which never deserts us.
103.	The fortieth anniversary of the end of the Second World War will occur in 1985, as has already been noted from this rostrum. This was a landmark in history and even more so in the annals of my people. Israel and the Jewish people, who still carry so many scars of that terrible war, will commemorate the occasion appropriately. The event will undoubtedly be marked by all nations, as was indeed recommended by the thirty-eighth session of the General Assembly, which invited States Members "to adopt . . . measures declaring punishable by law any dissemination of ideas based on racial superiority or hatred . . . including Nazi, Fascist and neo- Fascist ideologies". The Assembly also appealed to all States to accede to the Convention on the Non-Applicability of Statutory Limitations to War Crimes and Crimes against Humanity. There are still a few pockets of neo-Nazism that continue to linger, and they should be dealt with firmly, but the true heirs to this inhuman creed are those organizations and Governments that continue to this day to deny the right of existence of another State and strive for its outright destruction. There should be no room in civilized society for such doctrines or for those who promote them.
104.	The United Nations concept embraces the whole of mankind. Its raison d'etre is the welfare, present and future, of humanity, with special attention accorded to the underprivileged, the disabled and the oppressed. Our special attention should be focused on the problems of children and of youth and on their appropriate education and training. This should be our central task in building up our nations and societies.
105.	The coming year will be marked by the conclusion of the United Nations Decade for Women, with the World Conference to Review and Appraise the Achievements of the Decade to be held at Nairobi. Our hope is that that Conference will become a high point in women's struggle for equality and will not be exploited for narrow and barren political interests.
106.	Technological progress holds the promise of providing solutions to some of the most pressing problems of developing nations, but nowhere is it more sorely needed than in the field of agriculture and food production. It is now widely recognized that the international development effort has failed to meet its most important challenge, the production of food for the fast-growing population of our world. Agriculture is the key to the present challenge, but its development and that of the rural society that sustains it have been sadly neglected.
107.	Great strides have been made world-wide in industry, in the development of infrastructure, transportation, education and health, but food production has remained deficient. It is a terribly sad comment on our society that in this modern age millions go hungry and die of famine; hundreds of millions, mainly children, suffer malnutrition, their future as productive members of their society endangered. Per capita food production in Africa, for instance, has in fact dropped 15 per cent in the last decade. Countries in other continents have required emergency food supplies. Nations that were once self-sufficient have become importers of food and, as a result of their economic difficulties stemming from the increase in the cost of energy, their true independence has become endangered.
108.	Catastrophe awaits many nations if we do not find the way to assure adequate food for our world's growing population. World security and stability begin with the assurance of basic human needs. A change of direction is thus urgently needed in the goals of international development. That is the challenge of this decade. This goal can be reached despite the scarcity of arable land and water and despite the meagre resources that are available in various countries. In fact, Israel has emerged in only one generation from severe austerity and food rationing to self-reliance; we have increased our food production twelvefold and have become a net exporter of food.
109.	Israel recently marked the twenty-fifth anniversary of its programme for international development co-operation. This programme had its beginning in the late 1950s and early 1960s with the emergence of newly independent nations that sought rapid development. Imbued with a pioneering spirit that thrived on successful adaptation and innovation in the development of their own country, the people of Israel considered it a duty to share the knowledge acquired through their own rapid development experience with the peoples of other emerging nations.
110.	Israel calls upon all Governments to set aside political differences and narrow economic interests to join forces in the campaign against hunger. Israel will continue to co-operate with other nations in technology and development and stands ready to join other Governments, international agencies and non-governmental organizations in working to meet this great challenge to humanity.
111.	Israel is the fulfilment of an age-old dream and prayer for the re-establishment of the Jewish State in the Land of Israel. It is the home of all Jews who wish to make it their home, and it is the defender and protector of all Jews who are oppressed or persecuted because they belong to the Jewish people. These principles are enshrined in Israel's Declaration of Independence, in its laws and in the conscience of its people.
112.	We are aghast at the fact that, 40 years after the eradication of Nazism, rampant anti-Semitism and racial discrimination still exist in a number of countries. The situation of Soviet Jewry has recently taken a definite turn for the worse. From this rostrum I call upon the Government of the Soviet Union to remove the harsh limitations and restrictions imposed upon Jews who seek repatriation and reunion with their brethren in Israel. The continued harassment of Soviet Jews has become one of the most pressing humanitarian problems of the day, a violation of the most basic human rights as expressed in the Helsinki accords. Hundreds of thousands of Jews are being systematically denied their rights and many are forced to live as outcasts, deprived of their livelihood, harassed or imprisoned in gaols and labour camps under inhuman conditions.
113.	Soviet Jews are deprived of access to Jewish culture. A systematic campaign is waged against those Soviet Jews teaching and studying the Hebrew language. Ill-concealed under the cloak of anti-zionism, officially inspired anti-Semitism is being increasingly manifested in the Soviet media.
114.	We call upon the Soviet Government to change its policy, which is unjustifiable. The Soviet Jews are not involved in any anti-Soviet activity, nor are they violating Soviet laws or working against Soviet interests. Their only wish is to study their ancient culture and their national language and to live as Jews in their historic homeland. It should be recalled that in front of this very Assembly official representatives of the Soviet Union have declared that the Jewish people have a right to a State of their own. Soviet Jewry demands nothing more than to exercise this right.
115.	In our own part of the world, the Middle East, the Jews of Syria continue to suffer under a harsh regime that holds them hostage and refuses to grant them basic human rights, the most important of which is the right to emigrate and join their brethren. Periodic killings of Jews, either sanctioned or tolerated by the authorities, maintain a climate of terror among the Jews of Syria.
116.	In Ethiopia, an ancient Jewish community struggles to maintain its heritage, culture and integrity under dire hardship. We acknowledge the gesture of the Ethiopian Government, which has recently enabled Jews and non-Jews from all over the world to visit that community, and we express our sincere hope that it will take all necessary steps to protect and respect their religious and cultural rights and enable those who so desire to be reunited with their families in their ancient homeland.
117.	On 13 September 1984, a Government of national unity, encompassing the overwhelming majority of political parties in Israel, was established. Its creation is a reflection of the wide consensus that unites the people of Israel on the main issues on the Government's agenda in the economic, defence and political domains.
118.	In its foreign relations, Israel is dedicated, as always, to the goal of peace and accommodation with all its neighbours. In the north, we stand ready to reach an understanding with Lebanon which will guarantee the security of our common border and thus make possible the withdrawal of all forces from southern Lebanon. Syria remains dogmatically opposed to the idea of peace with Israel. Nevertheless, we are adamant in our conviction that there can be no solution other than peace. In the east, we have repeatedly called on the Government of Jordan to join us in negotiations for peace. In the south, of course, we have peace with Egypt, but we are convinced that peaceful relations should be deepened and strengthened in the face of so much rejectionist pressure against peace.
119.	The chances of progress towards further peace and stability between Israel and its neighbours must be appraised, however, in the context of the realities of the region.
120.	The Middle East continues to be beset by violence, bitter conflicts and wars. In a few weeks of bloodshed along the Iran-Iraq border, more men and children die than in all the Arab-Israel wars. Thousands die every year in domestic strife and hostilities entirely unconnected with the Arab-Israel conflict. Yet, as everyone in this Hall knows full well, a disproportionate amount of the time of the General Assembly is devoted year after year to a contrived and counter-productive review of the Arab-Israel conflict, the main purpose of which seems to be only to slander Israel.
121.	In the last two decades, the violence and oppression that characterize so many regimes in the Middle East have erupted on the international scene in waves of terrorism, hijacking and assassination. When in 1972 the Secretary-General proposed that the United Nations promote measures to counter international terrorism, we were among the first to welcome that initiative. Regrettably, it has been thwarted by States that sponsor and support terrorism. Middle Eastern terrorism, sanctioned by these Governments, has been thus allowed, through neglect and indifference, to expand to more and more countries. Today the cancer of terrorism has spread to all continents. The latest form of terrorism and international piracy is the mines that threaten shipping and the freedom of navigation in the Red Sea. Recently, we were again horrified by the murderous bombing of the United States Embassy at Beirut, a calculated and deliberate act of terrorism.
122.	Terror is a malignant disease that will spread everywhere if not contained. But at least in one instance concerted international effort has produced results. When terrorism first raised its ugly head in the mid-1960s, its prime target was international civil aviation. Planes were hijacked almost daily, aircraft bombed, passengers terrorized and murdered. The proper functioning of civil aviation today is a result of powerful measures taken jointly by many nations to ensure the safety of passengers and aircraft and to combat the threat of hijackings. But such successful international co-operation remains an exception. Terrorism is still an item on the Assembly's agenda, but it is debated ineffectively, shunted aside by vested interests which offer its representatives support, sustenance and even quasi- recognition. As long as the family of nations continues to evade its responsibilities, to appease rather than punish, to pardon terrorists rather than prosecute or extradite them, to afford terrorists diplomatic immunity, the disease will spread and claim yet more victims in our homes and communities.
123.	Whenever a particularly outrageous terrorist attack takes place, as for example the recent bombing of the United States Embassy at Beirut, a wave of outrage sweeps public opinion in all parts of the civilized world. People naturally demand instant retaliation against such despicable acts and a fitting punishment for the criminal perpetrators.
124.	While punishment has its necessary place in any system of justice, the overriding problem here is not whom to punish and how punishment should be delivered. Rather, it is how to prevent terrorism and root it out from the international arena. There is only one way to deal with this problem. Those countries which agree that terrorism must be eradicated should join forces and wage a permanent war on the terrorist organizations. This is the only way to expose, pre-empt, weaken and finally destroy them. This is a war of self-defence in its true sense, a campaign that the free world should undertake on behalf of its peoples and of the entire human race.
125.	For its part, Israel has been waging an unrelenting war on Arab terrorism and has dealt it a number of crippling blows. The so-called PLO, which had established its own mini-terrorist State in Lebanon, from which it carried out and assisted terrorist acts in five continents, was expelled from that country. But Israel cannot be expected to shoulder alone the burden of fighting international terrorism. Since we are all potential victims of terror, we must fight it together. If we do not, terrorism will endanger our basic freedoms and all the standards of civilized behaviour for which the United Nations stands.
126.	The attitude underpinning Arab terrorist attacks against Israel is the continued denial by Arab States of Israel's right to exist. Translated into wanton attacks on civilians, the ideology is cruel and inhuman. But it has produced the very opposite result to that intended. Israel has taken the necessary measures to protect its people and enable them to live and prosper alongside their Arab neighbours throughout the Land of Israel. We have to state with regret that any sign of ostensible moderation in the attitude of Arab Governments towards Israel is negated by their sustenance and support of terrorist organizations committed to Israel's destruction and by their continued attempts to expel Israel from United Nations bodies and other international organizations. We will welcome a change in the Arab stance if it is given concrete expression, such as a clear-cut disengagement from the so-called PLO and other terrorist organizations and a straightforward statement of readiness to make peace with Israel.
127.	Sadly, such a breakthrough for peace was set back by the General Assembly's rejection of the Camp David accords and the Israel-Egypt peace treaty, for no other reason than that certain Arab States reject the idea of peace with Israel. Camp David has been the only ray of light in an otherwise dismal and dark picture of hostility. It will continue to serve as a beacon of hope until its message is finally accepted by the peoples and Governments of our region.
128.	The United Nations can contribute to peace in the Middle East by a change of direction. It should embrace the idea of peace between Israel and its neighbours condemn the blatant attacks on Israel and reject outright the attempts to expel it from international forums. Recently, an attempt to expel Israel from the UPU was properly rejected by an overwhelming majority. It is now time for the United Nations as a whole to muster the courage to condemn such behaviour. It will mark an important milestone in rehabilitating the image of the United Nations and its standing in the world community.
129.	Recently, the idea of convening an international conference on the Middle East was resurrected. It was advanced by a State that has no diplomatic relations with Israel and that recommends the participation of representatives of terrorist groups. The Arab-Israel dispute is not in need of another international forum. There have been more than enough such gatherings and proposals, and they have all proved futile. They served as a stage for propaganda and for competition between Arab States in the politics of public confrontation with Israel. A conference such as the one being proposed would strike a blow at the principle of direct negotiations, which has proved to be the only means of producing agreements between Israel and its neighbours, from the time of the General Armistice Agreements in 1949 through the Camp David accords in 1978.
130.	We therefore call on Member States that have the interest of peace at heart to bring their influence to bear on our Arab neighbours to the east and north to adopt the only successful and tested path to peace—direct negotiations with Israel.
131.	Such negotiations produced the agreement with Lebanon which was signed on 17 May 1983. That agreement provided for security arrangements against terrorism and an agreed basis for normal relations between our two countries across the recognized international boundaries. It was approved by the legislatures of Israel and Lebanon, but Syria and those that cannot tolerate the idea of peace with Israel destroyed it by the application of sheer, brutal force. The agreement was designed to lead to the withdrawal of all foreign forces from Lebanon, the restoration of Lebanese independence and the establishment of security measures along the Lebanon- Israel border.
132.	Today, some 40,000 Syrian troops occupy 65 per cent of Lebanon and show no sign of any intention to leave. The Lebanese Government is dominated by Syria and is not capable of conducting free negotiations that would resolve its problems with Israel. Obviously, Israel will ensure its legitimate security needs and make the necessary arrangements in southern Lebanon to protect the people of northern Israel against any repetition of the terrorist attacks of recent years. I reiterate our readiness to withdraw all our forces from Lebanon, subject to the above-mentioned arrangements.
133.	By now it should be clear to everyone, including the Arab States in our area, that Israel has no interest in maintaining any military presence in Lebanon. But we have to make certain that after the last Israeli soldier leaves Lebanon, the terrorists will not return to attack us.
134.	Let me repeat: anyone, any people or State that is interested in the evacuation of the Israel army from Lebanon must see to it that the terrorist organizations expelled from Lebanon by Israel do not return to our borders to renew their attacks. This is an essential condition for peace. Israel is ready to cooperate in any serious effort towards a fair solution to this problem.
135.	Since the conclusion of the Camp David accords, Israel has repeatedly called on Jordan, Egypt and the Palestinian Arabs to join in negotiations for an agreement on autonomy. Unfortunately, Egypt has discontinued its participation in the talks, while Jordan and the Palestinian Arabs have refused to join them. Arab rejectionism and extremism continue to have a stranglehold on those who may have been willing to embark on the path of moderation and peace.
136.	From this rostrum, I turn yet again to our neighbours with the same call. Let us move forward together on a new path. Let us talk to one another. Let us engage in a common effort to resolve our conflicts, rather than perpetuate the negative attitudes which find frequent expression in this building.
137.	Until this call is heeded, Israel will continue to strive for an end to Arab rejectionist attitudes and aspire to mutual acceptance, tolerance, understanding and dialogue, which are consonant with the most basic goals of the United Nations.
138.	Israel is aware of the substantial contribution which the peaceful uses of nuclear energy can make to the well-being of the world and of the right of all countries to benefit from such uses. We support those international arrangements that would ensure the status and inviolability of nuclear facilities dedicated to peaceful purposes.
139.	Israel has long been concerned by the dangers posed by nuclear armaments and has therefore consistently supported the objective of the non-proliferation of nuclear weapons.
140.	We believe that the most credible barrier to proliferation in such a sensitive area as the Middle East is a freely negotiated nuclear-weapon-free zone. In this belief, we are encouraged by the Latin American experience and the recent progress towards establishing the South Pacific as a nuclear-weapon- free zone.
141.	In the vital field of disarmament, we are impelled by a permanent moral imperative. Progress in this field is indispensable if we are to remove the nuclear threat. It may be a commonplace to say that time is running out, but it is nevertheless true. A very recent experience demonstrates that weapons, once they exist, are used. During the current terrible Iran- Iraq war, new non-conventional weapons, such as gas, have been used. This latest addition to the arsenal of fighting armies, against established international conventions and basic decency, cannot but arouse the deepest anxiety. It should be opposed vigorously by anyone concerned for the future of our civilization. All of us are aware that a moderation of the armament spiral, both conventional and non- conventional, will free huge resources needed for the welfare of mankind, in particular that of the developing countries.
142.	In conclusion, our mission is twofold. Our first task is the improvement of the quality of life in this world, especially for those who are suffering or who lack the means of sustenance; the hungry millions are waiting for us to do our duty. Our second task is to concert our efforts to eradicate from our midst terrorism and all other violations of civilized norms. We must dedicate equal effort to achieving both goals. We cannot accomplish our humanitarian task unless we overcome the dangers that threaten our society. Both objectives can be achieved provided we muster the courage and the will to do so. Our reward will be true peace. There can be no greater goal for the United Nations.
143.	The vision of our ancient prophets of universal peace was intended for a distant, Utopian future. But, if we succeed in removing these two formidable obstacles—hunger and terrorism—from our path, the march of humanity towards the fulfilment of that vision will be immeasurably advanced, our stride quickened and our hearts uplifted with the promise of better days.
